DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more. Beginning with claim 1, a 35 USC 101 analysis is made:
For a step one analysis, the claim is drawn to one of the four statutory categories, “a calculation method” for the instant application. 
Furthermore for a step 2A, prong 1 analysis, Claim 1 is drawn to an abstract idea in the form of mathematical calculations.
Moving to a step 2A, prong 2 analysis, there are no additional elements beyond the abstract idea that serve to integrate the abstract idea into a practical application of the abstract idea.
Furthermore for a step 2B analysis, there are no additional elements that amount to significantly more than the abstract idea itself. Therefore claim 1 is not patent eligible.

Dependent claims 2 and 4-11 are also rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more, the same conclusion made for claim 1 above. These claims provide nothing more than details of the mathematical calculations and provide no additional elements beyond the mathematical calculations themselves that would integrate the judicial into a practical application or amounting to significantly more than the mathematical calculations themselves. See MPEP 2106. Claims 2 and 4-11 are not patent eligible.
 4.	Dependent claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is also directed to abstract idea in the form of mathematical calculations without significantly more. 
 	Moving to a step 2A, prong 2 analysis of claim 3, there is an additional element beyond the mathematical calculations, i.e. “measuring the core loss of the magnetic part having no superimposed direct current flowing therein; and measuring the core loss of the magnetic part having the superimposed direct current flowing therein, for each of a plurality of superimposed direct current values.” See MPEP 2106.05 (g). When an evaluation of whether limitation describing the additional element for claim 3 as set forth above is describing the performance of insignificant extra-solution activity, it is determined that “Yes” this additional element represents mere data gathering 
When viewed in combination, this additional element does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception, and thus claim 3 is not patent eligible.

Claim 12 is rejected under 35 U.S.C. 101 because 
the claimed invention is also directed to an abstract idea without significantly more. Claim 12 can be analyzed in a similar manner as claim 3 however the analysis at Step 2A, prong 2, is as follows with an additional element beyond the mathematical calculations, i.e. “wherein the one or more computer processors execute computer-readable instructions to:” However, merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an Therefore claim 12 is not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866